

117 S516 IS: Advanced Air Mobility Coordination and Leadership Act
U.S. Senate
2021-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 516IN THE SENATE OF THE UNITED STATESMarch 1, 2021Mr. Moran (for himself and Ms. Sinema) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo plan for and coordinate efforts to integrate advanced air mobility aircraft into the national airspace system, and for other purposes.1.Short titleThis Act may be cited as the Advanced Air Mobility Coordination and Leadership Act.2.Advanced air mobility working group(a)In generalNot later than 120 days after the date of enactment of this Act, the Secretary of Transportation shall establish an advanced air mobility interagency working group (in this section referred to as the working group). (b)Sense of congressIt is the sense of Congress that Advanced Air Mobility (AAM) represents a key area of sustainable transportation and economic growth for the United States and globally, and that it is imperative that the United States take a leadership role in the adoption and furtherance of this technology. Therefore, given the path to initial operations is taking place utilizing today’s regulatory framework, it is critical that government agencies collaborate and focus on taking this vital industry to the next level. (c)PurposeThe purpose of the working group established under this section is to plan for and coordinate efforts related to the physical and digital security, safety, infrastructure, and Federal investment necessary for maturation of the AAM ecosystem in the United States in order to—(1)further United States leadership;(2)grow new transportation options;(3)amplify economic activity and jobs;(4)advance environmental sustainability and new technologies; and(5)support emergency preparedness and competitiveness. (d)MembershipThe working group shall be comprised of at least 1 representative of each of the following Federal departments and agencies:(1)Department of Transportation.(2)Federal Aviation Administration.(3)National Aeronautics and Space Administration.(4)Department of Commerce(5)Department of Defense.(6)Department of Energy.(7)Department of Homeland Security.(8)Department of Agriculture.(9)Department of Labor.(10)Such other departments or agencies as the Secretary of Transportation determines appropriate.(e)CoordinationThe working group shall engage with aviation industry and labor stakeholders, certifying organizations, and others determined appropriate by the Secretary of Transportation, including—(1)manufacturers of avionics, AAM aircraft, propulsion systems, structures, and air traffic management systems;(2)operators of AAM aircraft;(3)air carriers and general aviation operators;(4)airports;(5)fixed-based operators;(6)labor representatives of pilots, air traffic controllers, and aviation safety inspectors;(7)State, local, and Tribal officials or public agencies, with representation of both urban and rural areas;(8)first responders;(9)groups representing environmental interests;(10)electric utilities, energy providers and market operators;(11)academia with experience working with industry on new technology and commercialization; and(12)training and maintenance providers. (f)Review and examinationNot later than 1 year after the working group is established under subsection (a), the working group shall complete a review and examination of, at a minimum—(1)the steps which will mature AAM past initial operations;(2)the evaluation of physical and digital security and safety requirements involved with future air traffic control concepts which might be considered as part of evolving AAM to higher levels of traffic density;(3)current Federal programs and policies that could be leveraged to advance the maturation of the AAM industry;(4)infrastructure, including aviation, surface and energy infrastructure, physical and digital security, and utilities necessary to accommodate and support expanded operations of AAM after initial implementation;(5)anticipated benefits associated with AAM aircraft operations, including economic, environmental, emergency response, and transportation benefits; and(6)other factors that may limit the full potential of the AAM industry, including community acceptance of such operations. (g)AAM national strategyBased on the review and examination performed under subsection (f), the working group shall develop an AAM National Strategy that includes—(1)recommendations regarding the safety, security, infrastructure, air traffic concepts, and other Federal investment or actions necessary to support the evolution of early AAM to higher levels of activity and societal benefit; and(2)a comprehensive plan detailing the roles and responsibilities of each Federal department and agency necessary to facilitate implementing the recommendations developed under paragraph (1). (h)ReportNot later than 180 days after the completion of the review and examination performed under subsection (f), the working group shall submit to the appropriate committees of Congress a report—(1)detailing the review and examination performed under subsection (f); and(2)providing the AAM National Strategy, including the plan and associated recommendations, developed under subsection (g). (i)DefinitionsIn this section:(1)Advanced air mobility; AAMThe terms advanced air mobility and AAM mean an air transportation system that moves people and cargo between places using new aircraft designs including electric aircraft and electric vertical take-off and landing aircraft (eVTOL), which are integrated into existing airspace operations as well as operated in local, regional, intraregional, rural, and urban environments, and which may include unmanned or remotely piloted vehicles.(2)Appropriate committees of congressThe term appropriate committees of Congress means—(A)the Committee on Commerce, Science, and Transportation of the Senate;(B)the Committee on Armed Services of the Senate;(C)the Committee on Appropriations of the Senate;(D)the Committee on Transportation and Infrastructure of the House of Representatives;(E)the Committee on Armed Services of the House of Representatives; and(F)the Committee on Appropriations of the House of Representatives.(3)Electric aircraftThe term electric aircraft means any fixed-wing airplane, rotorcraft, or VTOL aircraft with a fully electric or hybrid (fuel and electric) driven propulsion system used for flight.(4)Vertical take-off and landing; VTOLThe terms vertical take-off and landing and VTOL mean an aircraft with lift/thrust units used to generate powered lift and control and with more than two lift/thrust units used to provide lift during vertical take-off or landing.